NO. 07-02-0270-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL E



NOVEMBER 27, 2002



______________________________





IN THE INTEREST OF ASHLEY JORDAN EXPARZA

AND KRISTEN NICOLE EXPARZA, CHILDREN

_________________________________



FROM THE COUNTY COURT AT LAW NO. 2 OF LUBBOCK COUNTY;



NO. 98-500,780-A; HONORABLE DRUE FARMER, JUDGE



_______________________________



Before REAVIS and JOHNSON, JJ., and BOYD, S.J.
(footnote: 1)
	On June 26, 2002, the clerk of this court received a copy of Notice of Appeal  filed on behalf of appellant Stephen Exparza.  By letter dated June 27, 2002, the clerk advised counsel for appellant that a filing fee had not been received, 
see
 
Tex. R. App. P
. 5, nor had a docketing statement been filed.  
See
 
Tex. R. App. P
. 32.1.  The clerk’s letter likewise advised that no further action would be taken on the appeal by this Court until a filing fee had been paid and that failure to pay the filing fee may result in dismissal of the appeal.  
See
 
Tex. R. App. P
. 42.3.  Subsequently, the clerk has received and granted motions for extension of time to file the trial court clerk’s record and the reporter’s record because appellant had not designated matters to be included in the records and had not paid for or made arrangements to pay for the records.   

The filing fee was not paid.  By letter dated September 18, 2002, the appellate clerk advised counsel for appellant that (1) the filing fee had still not been paid, (2) notice had been received that the trial records had not been paid for and that no arrangements had been made to pay for the records and (3) unless the filing fee was received on or before October 1, 2002, and proof that the trial records had been paid for or arrangements made to pay for the records by that date, the appeal would be subject to dismissal.  

The filing fee has not been paid.  Proof of payment for, or arrangements for payment for, the trial records has not been received.  Accordingly, this appeal is dismissed.  
Tex. R. App. P
. 42.3.



Phil Johnson

    Justice





Do not publish.



FOOTNOTES
1:John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.